Case 1:16-cr-00311-KMW Document 462 Filed 02/08/21 Page 1 of 1

 

 

  

 

 

 

 

 

ir dies Sasanin ahs vino Shion ; }
| USDC SONY (
UNITED STATES DISTRICT COURT II DOCUMENT i
SOUTHERN DISTRICT OF NEW YORK ror i
NT * | LECTRONICALLY FILED |
UNITED STATES OF AMERICA BOC #:
CVILED: Al ¥ J&(
ad easeenetast een deetenteneseaneearenencearasetl
-against ORDER
16 CR 311 (KMW)
LIVAN FERNANDEZ,
Defendant.
=a -. et wenn ene -- XX

 

KIMBA M, WOOD, District Judge:

The Court will hold a remote hearing on the defendant’s violation of supervised release
on Thursday, February 18, 2021, at 12:00 p.m.

Members of the press and public who wish to hear the proceedings should dial 917-933-
2166 and enter Conference ID 232771043.

SO ORDERED.

Dated: New York, New York
February 8, 2021

Ix wn. Wah
KIMBA M, WOOD
UNITED STATES DISTRICT JUDGE

 
